Title: To Thomas Jefferson from Albert Gallatin, 17 October 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Oct. 17. 1803
          
          I wrote you this morning that the receipts in the treasury have exceeded for the year ending 30th Septer. last 11,300,000 dollars. That was the sum left blank in the message—The balance in the treasury which you state at near six millions was only 5,850,000 dollars—
          Respectfully yours
          
            
              Albert Gallatin
            
          
        